 1 KATRYNA LYN SPEARMAN
   Lowther Walker, LLC
 2 101 Marietta St. NW, Ste. 3325
   Atlanta, GA 30303
 3 Telephone: (939) 537-3914

 4 Attorney for Defendant
   Gaosheng Laitinen
 5

 6                               IN THE UNITED STATES DISTRICT COURT

 7                                  EASTERN DISTRICT OF CALIFORNIA

 8
     UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-0169 GEB
 9
                                   Plaintiff,            STIPULATION AND [PROPOSED ORDER]
10                                                       RESCHEDULING DATE FOR TRIAL
                            v.                           CONFIRMATION HEARING
11
     CHI MENG YANG AND
12   GAOSHENG LAITINEN,                                  Jury Trial Date: September 10, 2019
                                                         Time: 9:00 am
13                                Defendants.            Judge: Hon. Garland E. Burrell, Jr.

14

15          Defendant Gaosheng Laitinen, through her counsel of record, Katryna Lyn Spearman,

16 the United States of America, through its counsels of record, McGregor W. Scott, United States

17 Attorney for the Eastern District of California, and Michael M. Beckwith, Assistant United

18 States Attorney, defendant Chi Meng Yang, through his counsel of record, Douglas J. Beevers,

19 hereby stipulate and agree, and jointly request, that the trial confirmation hearing in this case be

20 rescheduled from July 12, 2019 to July 26, 2019. The parties further stipulate and agree that the time

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///


      STIPULATION AND [PROPOSED ORDER]                    1
30
 1 from July 10, 2019, through September 19, 2019, the trial date in this case, has already be excluded from

 2 the calculation of time under the Speedy Trial Act, 18 U.S.C. § 3161.

 3

 4            IT IS SO STIPULATED.

 5

 6            Dated: July 10, 2019                  By: /s/ Katryna Lyn Spearman
                                                        KATRYNA LYN SPEARMAN
 7                                                      Attorney for Defendant
                                                        GAOSHENG LAITINEN
 8

 9

10
              Dated: July 10, 2019                  By: /s/ Michael M. Beckwith
11                                                      MICHAEL m. BECKWITH
                                                        Assistant U.S. Attorney
12

13

14            Dated: July 10, 2019
                                                    By: /s/ Douglas J. Beevers
15                                                      DOUGLAS J. BEEVERS
                                                        Attorney for Defendant
16                                                      CHI MENG YANG
17

18                                                 ORDER

19          IT IS HEREBY ORDERED that the trial confirmation hearing in this case shall be rescheduled

20 for July 26, 2019. The previous trial confirmation hearing scheduled for July 12, 2019 is hereby

21 vacated.

22 Dated: July 11, 2019

23

24

25

26
27

28


      STIPULATION AND [PROPOSED ORDER]                 2
30
